Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
In light of the amendments to the claims filed on April 20, 2022, the objections to the claims set forth in the non-final office action mailed on January 20, 2022 are withdrawn. 
Claim Rejections - 35 USC § 112
In light of the amendments to the claims filed on April 20, 2022, the 112b rejections to the claims set forth in the non-final office action mailed on January 20, 2022 are withdrawn. 
Response to Arguments
In light of the amendments filed on April 20, 2022, applicant’s arguments, see pages 4-6, filed April 20, 2022, with respect to the prior art rejections have been fully considered and are persuasive.  The 102 and 103 rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 11 and 21 have been amended to include “the steering rod being coaxially aligned with the axle beam along the main axis”. This limitation overcomes the prior art of record, specifically Kielar, which does not teach a steering rod coaxial with an axle beam. Additionally, modifying Kielar in such a manner would not be obvious nor was motivation to do so found in the art. Additional search and consideration did not reveal any additional prior art that would satisfy the claimed conditions. Claims 12-20 are also found to be allowable due to their dependency from claim 11. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacob Knutson can be reached on (571)270-5576. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.R.H./
Examiner, Art Unit 3611                                                                                                                                                                                            

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611